Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 1, 2021 has been entered.
 The amendment filed with the RCE of October 1, 2021 has been received and entered.  With the entry of the amendment, claims 4, 8 and 17 are canceled, claims 12, 18-20, 22-24 and 26-28 are withdrawn, and claims 1-3, 5-7, 9-11, 13-16, 21, 25 and 29 are pending for examination.

Election/Restrictions
Claims 12, 18-20, 22-24 and 26-28 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 22, 2020.  Group I, claims 1-25, Species A of monotonic (understood to mean monatomic as claimed) oxygen species, Species B .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-7, 9-11, 13-16, 21 and 29  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1, now has “molten metal streams of molten metal of the arc spray stream are plasma-treated”.  The disclosure as filed refers to surrounding the molten metal stream with a sheath of air plasma giving plasma treatment (page 19 of the specification), but it is not indicated to generally provide any plasma treating  in general 
Claims 29, this claim now has positioning an article (and the surface of the article)  in the (a) treatment system and also generating an arc-spray coating stream in the treatment system.  However, if what is meant by “in” the treatment system is that there is a specific enclosure or enclosures for the treatment system, it does not appear that there is support for this in the disclosure as filed, where there is no discussion of “in” a system or what would be required.  Therefore, the claims contain new matter.  Applicant amended claim 29 in the amendment of October 1, 2021 to remove the first reference to “a treatment system” in claim 29, but multiple references to “the treatment system” remain.
The dependent claims do not cure the defects of the claims from which they depend and so also contain new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
Claims 29, this claim now has positioning an article (and the surface of the article)  in the (a) treatment system and also generating an arc-spray coating stream in the treatment system.  However, it is unclear what is meant by “in” the treatment system.  Does this mean there (1) is a specific enclosure or enclosures for the treatment system or (2) that the treatment system simply means that the referred to parts are provided so that there is interaction with the substrate or (3) something else?  The specification has no discussion of what would be “in” a system, and generally describes a system as simply having a non thermal plasma generating device and arc spraying device (note page 4 of the specification). For the purpose of examination, either (1) or (2) is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.  Additionally, at line 4 of the claim, “the treatment system” lacks antecedent basis.

Double Patenting
Applicant is advised that should claim 13 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, 9-11, 13-16, 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Watchko et al (US 2002/0166682) in view of Hanson (US 8658258), Yancey et al (US 8981251) and Baughman et al (US 5922412).
Claims 1, 13, 16: Watchko describes a method to adhere an arc spray coating to a surface of an article (note 0027-20028, 0023), where the article can be metal and the surface would be metal as the surface of a simply metal material (0012, 0025-0027), where the method can include an initial plasma treatment of surface 18 providing a cleaning and/or etching or otherwise modifying the surface 18 with a plasma generated from the ionization of oxygen, for example (0029), where since the surface 18 of the article is to be treated with the plasma it would have been at least suggested to position the plasma and the surface of the article to receive the plasma for treatment so that actual treatment occurs, noting how in figure 4 and 0034-0036 the surface of the article would be positioned for treatment with the arc spraying, for example. Watchko further describes generating an arc spray coating stream and directing the arc spray coating stream at what would be the plasma treated surface region, where the arc spray coating stream forms an arc spray coating surface associated with what would be the plasma treated surface region of the article (note 0034-0036 and figure 4, where it is noted that it is desired to cover substantially the entire surface of 18, and thus the plasma treated areas of 18, note 0027). Watchko further describes that the arc spray coating stream would spray molten metal to the surface of the article to be coated to deposit the molten metal on the plasma treated surface to provide coating (0027, 0032, 0035-0036, figure 4).
(A) As to using the plasma to create an energized surface region comprising a plasma treated surface of the article with a non-thermal plasma stream at atmospheric 
Furthermore, Yancey further describes an atmospheric pressure plasma can be provided as a plasma stream or plume or jet that would be directed towards a substrate and coating to remove a coating on a substrate by having components of the coating 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Watchko to use a non-thermal plasma stream that is generated and at atmospheric pressure and to position the surface of the article to receive this non-thermal plasma stream and treating the surface of the article with this stream as suggested by Hanson and Yancey to provide a desirable surface cleaning/etching treatment and modification before the arc spraying, since Watchko teaches treating a metal surface such as aluminum or steel with plasma generated from oxygen gas, for example, to clean/etch/modify the surface before the arc spraying, and also teaches that it is desired to avoid heat distortion, etc. of the surface, and Hanson teaches that an atmospheric pressure plasma that generates plasma using oxygen gas for example, can be used to clean (remove contaminants) a metal surface such as aluminum or steel that forms oxides by placing it in the plasma atmosphere which can be a jet of plasma to react with the contaminants and remove them and can also increase the oxide content of the metal surfaces, and Yancey teaches that a form of 
(B) Furthermore, as to molten metal surfaces of the arc spray coating stream being plasma treated while being propelled towards the metal surface of the article, as discussed above, and surrounding the stream with a sheath of air plasma (claims 13, 16), Watchko would provide that the arc spraying would provide an arc spray stream of molten metal being propelled towards the metal surface of the article (note 0035-0036, 0027, 0032, figure 4), where the stream would have molten droplets and thus molten metal surfaces of these droplets (0035-0036, figure 4).  Watchko would indicate gas 84 
Baughman further indicates that it is also known to provide wire arc spraying where a plasma provided with air as a creating gas  (so air plasma), for example, is directed to pass to a continuously fed wire tip along with an arc to the tip where additional air is funneled around the plasma plume and also intersects the formed spray to accelerated atomize and shroud the metal droplets (column 2, lines 30-50).  As shown by figure 1, the melting with the arc and plasma intersecting the wire would give stream of molten metal, where given the plasma plume would be expected to be at least acceptably surrounded by a sheath of plasma gas (at the least, before the additional air, and there would still be a stream of plasma headed to the surface as well), and as well the droplets of molten metal would also be exposed to the plasma and thus be treated by the plasma while being propelled to the surface of the article being coated (note figure 1, showing the plasma plume travelling with the droplets to the substrate surface). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Watchko in view of Hanson and Yancey to either use air plasma for atomizing gas 84 as in Watchko or use a wire arc system as in Baughman from the teachings of Baughman with an expectation of providing a predictably acceptable spraying, since Watchko provides arc spraying, and Baughman provides that arc spraying can further be conventionally provided with a central air plasma gas that forms a stream of molten metal from a wire tip and where there is a further secondary stream of gas that provides atomization, where when the 
Claim 2: Hanson would indicate how surfaces can have organic residues to remove (noting the described contaminants such as oils) and as such would be etched (column 2,lines 15-25), where Yancey also describes etching materials of the surface (column 7,lines 35-30), and thus it would be suggested to use the non-thermal plasma stream to etch/remove organic residue from the metal surface of the substrate, giving the treated energized surface regions with the etched organic residues.
Claim 3: As to the plasma stream comprising monatomic oxygen species, this would be suggested by Yancey which indicates etching using oxygen gas source (column 5, lines 1-10) and providing reactive species of O (so monatomic oxygen) in the plasma gas (column 7 lines 40-45), where Watchko also notes oxygen gas for the plasma (0029).
Claims 5, 6: It would be understood that that the energized surface can be formed as a metal oxide region on the outer surface as discussed for claim 1 above, as Hanson indicates how the surfaces such as aluminum, steel discussed for Watchko can form oxides in ambient conditions (which would react with oxygen) and have oxide groups on the surface and further can increase with the plasma treatment metal oxide content on the substrate surface (column 4, lines 25-32, column 2, line 55 through column 3, line 15) and metal oxide groups generated on the substrate (column 3, lines 55-60).  Furthermore, as to the oxide surface region being grown from a base metal  of the 
Claim 7: The arc spray coating of Watchko would be directed to the outer oxide region, because the oxides would be formed on the surface as discussed for claims 5, 6, which is where the coating would be applied by arc spraying, and Watchko indicates coating the entirety of surface 18, so the outer oxide region would be coated as well (0027).
Claim 9: The process indicates forming oxides on the surface (as discussed for claim 1, and claims 5, 6 above).  This is understood to form a chemical bonding sites that would promote chemical bonding with the energized surface region as claimed since applicant indicates providing the oxide formation to enhance bonding and the process giving chemical bonding in the specification as filed, and Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Watchko also allows chemical bonding (oo28).
Claim 10: The article would be metal  and the chemical bonding sites would therefore be formed on the metal surface of the article as discussed for claim 9 above.

Claim 14: Watchko would indicate that the article can be metallic/metal and the surface would be metallic/metal as the surface of a simply metallic material (note 0024 and discussion for claim 1 above).  The non-thermal plasma stream would be suggested to comprise an energetic species chemically reactive with the metal surface, since Hanson indicates how the surfaces such as aluminum, steel discussed for Watchko can form oxides in ambient conditions (which would react with oxygen) and have oxide groups on the surface and further can increase with the plasma treatment metal oxide content on the substrate surface (column 4, lines 25-32, column 2, line 55 through column 3, line 15), where Hanson indicates using oxygen for the plasma that generates metal oxide groups on the metal substrate (column 3, lines 55-65) and Yancey further indicates using oxygen species and oxygen feed gas (column 7, lines 40-48, column 5, lines 1-10).
Claim 15: Yancey would further suggest that the non-thermal plasma stream have a gas curtain associated the plasma stream to help shape the stream (note column 9, lines 1-65, and figures 5-9).
Claim 21: As to the non-thermal plasma stream comprising monatomic oxygen species (a monatomic chemical species), this would be suggested by Yancey which indicates etching using oxygen gas source (column 5, lines 1-10) and providing reactive 
Claim 25: All the features of claim 25 would be shown by Watchko in view of Hanson, Yancey and Baughman where the generated non-thermal plasma stream at atmospheric pressure and comprising monatomic oxygen would be indicated as discussed for claims 1 and 3, and the positioning the metal surface to receive the non-thermal plasma stream indicated as discussed for claim 1. Treating the metal surface with the non-thermal plasma stream to create a metal oxide region with an outer oxide surface and etching organic residues indicted as discussed for claims 1, 2, 5-6.  Generating a metallic arc-spray coating stream comprising a stream of projected molten metal surrounded by a sheath of air plasma would be indicated as discussed for claim 1 above.  The directing the metallic arc-spray coating stream at the metal oxide region is indicated as discussed for claims 1 and 5 above. The molten metal bonding with the metal oxide region to bond the arc spray coating to the surface would be suggested by Watchko at 0028 which has a bonded coating which can be chemical bonding, for example, and following the same process as claimed which would give the same results, where the Watchko materials are such that would also be indicated to get oxides on the surface as indicated by Hanson when providing suggested plasma cleaning etc, and Watchko allows surface modification with the plasma and substrate material that can have oxides in ambient, such that it would be understood that the oxides would be acceptably provided on the surface before the arc spray coating.  

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Watchko et al (US 2002/0166682) in view of Hanson (US 8658258) and Yancey et al (US 8981251), EITHER alone OR further in view of Zeien (US 2014/0260477).
Claim 29: Watchko describes a method to adhere an arc spray coating to a surface of an article (note 0027-20028, 0023), where the article can be metal and the surface would be metal as the surface of a simply metal material (0012, 0025-0027), where the method can include an initial plasma treatment of surface 18 providing a cleaning and/or etching or otherwise modifying the surface 18 with a plasma generated from the ionization of oxygen, for example (0029), where since the surface 18 of the article is to be treated with the plasma it would have been at least suggested to position the plasma and the surface of the article to receive the plasma for treatment so that actual treatment occurs, noting how in figure 4 and 0034-0036 the surface of the article would be positioned for treatment with the arc spraying, for example. Watchko further describes generating an arc spray coating stream and directing the arc spray coating stream at what would be the plasma treated surface region, where the arc spray coating stream forms an arc spray coating surface associated with what would be the plasma treated surface region of the article (note 0034-0036 and figure 4, where it is noted that it is desired to cover substantially the entire surface of 18, and thus the plasma treated areas of 18, note 0027). Watchko further describes that the arc spray coating stream would spray molten metal to the surface of the article to be coated to deposit the molten metal on the plasma treated surface to provide coating (0027, 0032, 0035-0036, figure 4).
(A) As to using the plasma to create an energized surface region comprising a plasma treated surface  of the article with a non-thermal plasma stream at atmospheric pressure, Watchko notes that the article treated can be metal such as aluminum, steel, 
Furthermore, Yancey further describes an atmospheric pressure plasma can be provided as a plasma stream or plume or jet that would be directed towards a substrate and coating to remove a coating on a substrate by having components of the coating react with energetic species of the plasma (figures 2, 3, column 2, lines 10-25, where as 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Watchko to use a non-thermal plasma stream that is generated and at atmospheric pressure and to position the surface of the article to receive this non-thermal plasma stream and treating the surface of the article with this stream as suggested by Hanson and Yancey to provide a desirable surface cleaning/etching treatment and modification before the arc spraying, since Watchko teaches treating a metal surface such as aluminum or steel with plasma generated from oxygen gas, for example, to clean/etch/modify the surface before the arc spraying, and also teaches that it is desired to avoid heat distortion, etc. of the surface, and Hanson teaches that an atmospheric pressure plasma that generates plasma using oxygen gas for example, can be used to clean (remove contaminants) a metal surface such as aluminum or steel that forms oxides by placing it in the plasma atmosphere which can be a jet of plasma to react with the contaminants and remove them and can also increase the oxide content of the metal surfaces, and Yancey teaches that a form of atmospheric plasma using oxygen radicals that can also be used to similarly clean/etch/ 
(B) Furthermore, as to there being a treatment system as claimed:
(B)(1) Using Watchko in view of Hanson and Yancey alone: The combination of references would be understood to provide a treatment system to the extent claimed, where the general treatment system as claimed appears to be that where arc spray and non thermal plasma streams provided and where article able to be provided, since (1) from the suggestion of Watchko, Hanson and Yancey as discussed above, there would be a non-thermal plasma stream provided as claimed, and there would therefore be indicated to have an apparatus/system to provide this plasma stream, noting for 
(B)(2): Using Watchko in view of Hanson, Yancey and Zeien: From the suggestion of Watchko, Hanson and Yancey as discussed above, where the general treatment system as claimed appears to be that where arc spray and non thermal plasma 

Response to Arguments
Applicant's arguments filed October 1, 2021 have been fully considered. 
(A) Note the adjustments to the rejections above, and the optional additional reference to Zeien withdrawn from the rejection of claims 1-3, 5-7, 9-11, 13-16, 21 and 25 due to the amendments to the claims.  Also note the 35 USC 112 rejections provided, even with the amended claim language, where the issues provided are addressed in the claim rejections.
(B) Applicant argues that as to the 35 USC 103 rejections, that the Office Action contends that providing a treating system to both plasma treat and arc spray would have been obvious, but that when determining the differences between the prior art and the claims, the question is not whether the differences would have been obvious, but whether the claimed invention as a whole would have been obvious, and here it is argued that it would not have been obvious to arrive at both plasma treat and arc spray, where it is submitted that the use of both plasma treatment and arc spray must be 
The Examiner has reviewed the above arguments, however, the rejections are maintained.  The primary reference to Watchko indicates both plasma treating an article and then arc spraying, as discussed in the rejections above.  The additional references to Yancey and Hanson were cited as to suggested features for the plasma treatment.  None of the references would teach against plasma treatment or indicate that the plasma treatment would go against what is desired by Watchko, for example, where in the rejections above, the Examiner has detailed why the suggested plasma treatment would apply to a surface as in Watchko.  The case law cited by applicant refers to the suggestion by the prior art to have a mechanism to dampen resonance, where the one piece system of applicant eliminated the need for dampening.    Here, the primary reference teaches a plasma pretreatment, and the additional references to Yancey and Hanson are cited as to features as to how plasma treatment can be provided, that would give features desirable to Watchko.  Additionally, for the rejection of claims 1 and 25, the reference to Baughman has also be provided as to features for the arc spraying that is desired by Watchko, and for claim 29, Zeien is optionally provided as to features of using a treatment system. Looking at all of these references and the claimed invention as a whole, there would be nothing that would suggest that the references are not to be used.   As to insufficient tying together of the elements of claim 1, the Examiner has provided an extensive and detailed rejection of why all the features of claim 1 would be suggested.  Applicant has not pointed to any specific details or features that are not tied together. Furthermore, applicant has not provided any specific details in any of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718